             Case:20-00759-swd       Doc #:203 Filed: 04/02/20       Page 1 of 1




                        UNITED STATES BANKRUPTCY COURT
                      FOR THE WESTERN DISTRICT OF MICHIGAN
                          ________________________________

In re:

Goodrich Quality Theaters, Inc.,                          Case No. DG20-00759
                                                          Chapter 11
                        Debtor./                          Hon. Scott W. Dales
                  APPOINTMENT OF COMMITTEE OF CREDITORS
       Pursuant to Section 1102 of the Bankruptcy Code, Andrew R. Vara, United States
Trustee for Regions 3 and 9, appoints the following persons to the Committee of Unsecured
Creditors in connection with the above-captioned case:

    1. IMAX Corp., Attn: James Skinner, Esq., 2525 Speakman Dr., Sheridan Park,
       Mississauga, Ontario, Canada L5K 1B1; E-mail: jskinner@imax.com; Ph. (905) 403-
       6577.
    2. Performance Food Group, Inc., d/b/a Vistar Corp., Attn: Brad Boe, 188 Inverness Dr.
       W, Englewood, CO 80112; E-mail: brad.boe@pfgc.com; Ph.: (303) 898-8137.
    3. Audio Imaging Specialists, Inc., Attn: Ken Angst, 57018 Juliann Ct., Washington, MI
       48094; E-mail: ken@audioimagingspecialists.com; Ph: (810) 343-0770.
    4. Spirit Master Funding X, LLC, Attn: Danny Rosenberg, 2727 N. Harwood St., Ste.
       300, Dallas, TX 75201; E-mail: drosenberg@spiritrealty.com; Ph.: (972) 476-1958.
    5. Christie Digital Systems USA, Inc., Attn: Michael Phipps, 10550 Camden Dr., Cypress,
       CA 90630; E-mail: michael.phipps@christiedigital.com; Ph.: (714) 229-2707.


                                                  Respectfully Submitted,

                                                  ANDREW R. VARA
                                                  United States Trustee
                                                  Regions 3 and 9

Date: April 2, 2020                        By:      /s/
                                                  Dean E. Rietberg (P38872)
                                                  Trial Attorney
                                                  Office of the United States Trustee
                                                  125 Ottawa Ave. NW - Suite 200R
                                                  Grand Rapids, MI 49503
                                                  (616) 456-2002 ext. 115
